DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/18/21 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Motoyoshi US 2014/0252604.

Pertaining to claim 1, Motoyoshi teaches an electrical conductor structure, comprising: 
a substrate 51; 
an electrical conductor disposed on or in the substrate, wherein the electrical conductor comprises a first layer 56 and a second layer 55 disposed on a side of the first layer opposite the substrate, the first layer comprising a first electrical conductor that forms a non-conductive layer on a surface of the first electrical conductor when exposed to air [0052] (copper, aluminum etc) and the second layer comprising a second electrical conductor [0055] (gold) that does not form a non-conductive layer on a surface of the second electrical conductor when exposed to air; and 
a component 35 electrically connected to the second layer, wherein the component comprises a connection post electrically connected to the electrical conductor. See Figure 1

Pertaining to claim 2, Motoyoshi teaches the electrical conductor structure of claim 1, wherein the second layer 55 covers the first layer 56.

Pertaining to claim 8, Motoyoshi teaches the electrical conductor structure of claim 1, wherein the first layer comprises a metal see rejection of claim 1.

Pertaining to claim 16, Motoyoshi teaches the electrical conductor structure of claim 1, wherein the connection post is physically in contact with only the second layer of the electrical conductor. See Figure 1

Pertaining to claim 17, Motoyoshi teaches the electrical conductor structure of claim 1 wherein the connection post is physically in contact with both the second layer and the first layer of the electrical conductor. See Figure 8, when pressed together the connection post is physically in contact with both layers.  

    PNG
    media_image1.png
    549
    766
    media_image1.png
    Greyscale


See Figure 1


Claim(s) 1, 8, 9, 15, and 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grespan US 2009/0133916.

Pertaining to claims 1 and 42, Grespan teaches an electrical conductor structure, comprising: 
a substrate 20; 
an electrical conductor 22 disposed on or in the substrate, wherein the electrical conductor comprises a first layer (first electrical conductor) 222 and a second layer (second electrical conductor) 221 disposed on a side of the first layer opposite the substrate, the first layer 222 comprising a metal [0070] and the second layer 221 comprising electrically conductive oxide [0070]; and 
a component 10 electrically connected to the second layer 221, wherein the component comprises a connection post 12 physically connected to the electrical conductor 22. See Figure 1A

Pertaining to claim 8, Grespan teaches the electrical conductor structure of claim 1, wherein the first layer comprises a metal. [0070]

Pertaining to claim 9, Grespan teaches the electrical conductor structure of claim 8, wherein the second layer comprises an electrically conductive oxide. [0070]

Pertaining to claim 15, Grespan teaches the same materials of the applicant, thus teaches the same physical properties being met, namely 5x electrical conductivity.  [0070]

Pertaining to claim 43, Grespan teaches the electrical conductor structure of claim 42, wherein the metal is selected from the group consisting of aluminum, silver, and copper, the metal having a purity of at least 90 atom% (e.g., at least 95 atom% or at least 99 atom%). [0070]

Pertaining to claim 44, Grespan teaches the electrical conductor structure of claim 43, wherein the electrically conductive oxide is an electrically conductive metal oxide selected from the group consisting of indium tin oxide (ITO), aluminum zinc oxide (AZO), and chromium oxide. [0070]

Allowable Subject Matter
Claims 5, 6, 13, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        2/2/22